DETAILED ACTION
	For this Office action, Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11192806 (herein referred to as “the ‘806 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘806 patent recite all of the features of the instant claims within a narrower scope of the claimed invention.  
Regarding instant Claims 1 and 5, Claim 1 of the ‘806 patent recites a “ballast water treatment system comprising:  a first ballast water supply pipe configured to receive ballast water from a first sea chest positioned in a first area of a ship; an electrolytic bath configured to electrolyze the ballast water supplied from the first ballast water supply pipe; a second ballast water supply pipe configured to receive ballast water from a second sea chest positioned in a second area of the ship located apart from the first area and supply ballast tank of the ship; a third ballast water supply pipe connected to the second ballast water supply pipe and the electrolytic bath so as to supply the ballast water, which has been electrolyzed by the electrolytic bath, to the ballast water which has passed through the second ballast water supply pipe (the filter claimed in Claim 1 of the ‘806 patent is in the second ballast water supply pipe); a first pump provided in the first ballast water supply pipe to supply the ballast water to the electrolytic bath; a second pump provided in the second ballast water supply pipe to supply the ballast water to the ballast tank; a total residual oxidant (TRO) sensor provided between a point of the second ballast water supply pipe, which is connected to the third ballast water supply pipe, and the ballast tank to measure a concentration of an oxidant of the ballast water; a first ballast water discharge pipe connected to the ballast tank, wherein one end portion of the first ballast water discharge pipe is connected to the ballast tank in order to discharge the ballast water in the ballast tank to the outside during deballasting and the other end portion of the first ballast water discharge pipe is connected to a front end portion of the second pump of the second ballast water supply pipe; a bypass pipe through which the ballast water supplied from the first ballast discharge pipe moves and which is branched at a rear end portion of the second pump of the second ballast water supply pipe to be connected to a front end potion of the TRO sensor of the second ballast water supply pipe (filter recited in the ‘806 patent is also located on the second ballast water supply pipe and would have the same placement; see Claim 5), a second ballast water discharge pipe disposed between a rear end portion of the TRO sensor of the second ballast water supply tank so as to discharge the ballast water, which is supplied from the second ballast water supply pipe (bypass pipe is located on second ballast water supply pipe), the outside, wherein the ballast water in the ballast tank flows in the order of the first ballast water discharge pipe, the front end portion of the second pump of the second ballast water supply pipe, the bypass pipe and the second ballast water discharge pipe and then is discharged to the outside, during deballasting (see Claim 5)”.  Since instant Claim 1 recites a broader version of the claimed embodiment in Claim 1 of the ‘806 patent, Claims 1 and 5 are rejected under double patenting over Claim 1 of the ‘806 patent.
	Regarding instant Claims 2-17, the claims are similar in scope to Claims 2-16 of the ‘806 patent.  Claims 2-17 are therefore rejected under double patenting over Claims 2-16 of the ‘806 patent.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/01/2022